Order entered March 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00544-CV

                     IN THE INTEREST OF K.H. AND K.H., Children

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-10-22147-Y

                                           ORDER
       By letter dated January 23, 2014, the Court Reporter notified the Court that as of that

date, no reporter’s record had been requested and no payment arrangements for a reporter’s

record had been made. By letter also dated January 23, 2014, we informed appellant that we had

received notice from the Court Reporter that the reporter’s record in this case had not been filed

because no request or payment arrangements had been made. We directed appellant to file,

within ten days, written verification that he had paid or made arrangements to pay for the record,

or written documentation that he had been found entitled to proceed without payment of costs.

We expressly cautioned appellant that failure to provide the required documentation within ten

days might result in the appeal being ordered to be submitted without the reporter’s record. To

date, we have not received the required documentation from appellant.           Accordingly, we

ORDER this appeal submitted without the reporter’s record. Appellant’s brief is due THIRTY
DAYS from the date of this order.


                                    /s/   CAROLYN WRIGHT
                                          CHIEF JUSTICE